Title: To Thomas Jefferson from Edmond Charles Genet, 15 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york le 15. 9bre. 1793. l’an 2e. de la Republique

J’ai recu la lettre que vous m’avés fait l’honneur de m’écrire le 5. 9bre.
Le Citoyen Moissonnier a donné à mes instructions un sens plus déterminé que celui que J’y avois attaché. Je ne lui ai point écrit que l’angleterre alloit immediatement fondre sur vous; mais connoissant par votre histoire par la notre et par d’autres notions plus particulieres encore toute la haine dont ce gouvernement honore vos principes et les notres, Connoissant les traités secréts qui unissent les cours liguées contre les peuples libres; sachant que nos succès pouvoient seuls reprimer les projets de vengeance que nourrit perpetuellement dans son sein votre ancien tyran; voyant que quelques revers effacés depuis pouvoient l’éxciter à accelerer l’éxécution de ses desseins J’avois préscrit à ce Vice Consul:

1°. de se concerter avec le Commandant de nos forces navales dans la Chesapeak pour faire remonter à Baltimore tous les batiments du Commerce qui se trouvoient dans la rade ouverte et peu sure de Norfolk.
2°. de faire mouiller suivant l’usage à l’avant Garde du Convoi les batiments armés.
3° d’établir une police severe dans la rade pour prevenir le desordre et mettre nos propriétés à l’abri des entreprises incendiaires assés familieres à nos ennemis communs.
4°. de Sonder le gouvernement local du Maryland pour savoir si l’on ne pourroit point mettre en état les forts qui font partie de la défense de Baltimore.

Le Cit. Moissonnier animé d’un patriotisme très pur a mis sans doute un peu de chaleur dans cette derniere demarche mais Je ne vois point, M., qu’il ait mérité l’admonition dont vous parlés et que les mesures prises pour la sureté de la rade puissent compromettre en aucune maniere la paix des Etats unis. Dieu veuille que vous en Jouissiés longtems avec honneur de cette paix si douce et si heureuse; c’est le voeu bien sincère de vos amis c’est le mien. Mais Je ne vous dissimulerai pas plus aujourdhui qu’autrefois que ce n’est point l’objet le plus certain de mes ésperances. Avant d’avoir le bonheur de servir un peuple libre J’ai eu
 
le malheur d’être employé par une cour et de résider dans plusieurs autres; J’ai été sept années chef de Bureau à vlles. [Versailles] sous les ordres de Vergennes, J’ai passé une année à Londres deux à Vienne une à Berlin 5 en Russie et Je suis trop initié dans les mysteres de ces cabinets pour ne point trembler du sort qui menace l’amérique si la Cause de la liberté ne triomphe point partout car partout où il y a un trone Je vous garantis que vous avés un énnemi. Tous les Princes vous regardent comme nos maitres d’école; Presque tous ne voyant encore en vous que des rebelles qui doivent tôt ou tard être chatiés. Presque tous ont Juré votre perte aussi bien que la notre et croyés que George III n’est entré dans leur ligue qu’à ce prix. Vos temperaments, vos menagements, ne feront point changer ce systême et si les Ministres qui resident auprès de vous vous tiennent un autre langage, ce n’est que pour mieux vous tromper; Ils triomphent de La securité dans la quelle ils vous plongent au moment où leurs cours vous insultent par tout éxcépté sur vos côtes ou ils savent que nous avons des forces; mais leur ton changera tandis que le notre restera toujours le même vrai et sincère.
